Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 1 of 20 PageID: 28089




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

    OCCIDENTAL CHEMICAL               )   Hon. Madeline Cox Arleo
    CORPORATION,                      )   Hon. Magistrate Joseph A. Dickson
                                      )
                                      )   Civil Action No. 2:18-CV-11273
                     Plaintiff,       )   (MCA-JAD)
                                      )
                                      )   REPLY BRIEF IN SUPPORT OF
         v.                           )   MOTION BY THE SMALL
                                      )   PARTIES GROUP FOR AN ORDER
                                      )   COMPELLING PLAINTIFF TO
    21ST CENTURY FOX AMERICA,         )   PRODUCE DOCUMENTS IT HAS
    INC., et al.,                     )   WITHHELD AS PRIVILEGED OR
                                      )   PROTECTED
                                      )
                     Defendants.      )
                                      )   Oral Argument Requested
                                      )
                                      )




                                                                              16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 2 of 20 PageID: 28090




                                                      TABLE OF CONTENTS

   TABLE OF AUTHORITIES .......................................................................................................... ii

   INTRODUCTION ...........................................................................................................................1

   ARGUMENT ...................................................................................................................................2

        I.         OXYCHEM HAS NOT ESTABLISHED THAT THE
                   DOCUMENTS ON THE MAXUS LOG ARE SUBJECT
                   TO THE JOINT-CLIENT OR COMMUNITY-OF-INTEREST PRIVILEGE .............2

                   A.         OxyChem Failed To Claim Joint-Client or
                              Community-Of-Interest Privilege Over Documents In The Maxus Log And
                              Has, Therefore, Waived Those Privileges To The Extent They Ever Existed ..2

                   B.         OxyChem Misconstrues The Legal Standards For
                              Establishing The Joint-Client And Community-Of-Interest Privileges .............4

                   C.         OxyChem’s Asserted Privilege Over Documents On
                              The Maxus Log Ignores the Substantial Adversity Between
                              OxyChem and Maxus Regarding The Defense of Lister-Related Liabilities ....5

                   D.         OxyChem Has Not Established A Joint-Client
                              Privilege Over Documents On The Maxus Log ...............................................9

                   E.         OxyChem Has Not Established A
                              Community-of-Interest Privilege Over Documents On The Maxus Log ........11

        II.        ANY PRIVILEGE OVER THE 66-PAGE GROUP OF
                   DOCUMENTS PREVIOUSLY PRODUCED HAS BEEN WAIVED.......................12

        III.       AFTER MONTHS OF DISPUTE, OXYCHEM
                   CONCEDES ITS PRIVILEGE LOG DEFICIENCIES AND
                   WRONGFUL WITHHOLDINGS ONLY AFTER THE SPG FILES ITS
                   MOTION......................................................................................................................14

   CONCLUSION ..............................................................................................................................15




                                                                         i
                                                                                                                                     16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 3 of 20 PageID: 28091




                                             TABLE OF AUTHORITIES

   CASES

   Arconic Inc. v. Novelis Inc.,
     Civ. No. 17-1434, 2019 WL 911417 (W.D. Pa. Feb. 26, 2019) ............................................... 14
   Hoffmann-La Roche, Inc. v. Roxane Laboratories, Inc.,
     Civ. No. 09-6355 (WJM), 2011 2446600 (D.N.J. June 16, 2011)........................................ 9, 11
   Immunex Corp. v. Sandoz Inc.,
     Civ. No. 16-1118 (CCC), 2017 WL 2466507 (D.N.J. June 7, 2017). ...................................... 11
   In re Grand Jury Proceedings, 604 F.2d 798 (3d Cir. 1979) ......................................................... 8
   Margulis v. Hertz Corp., Civ. No. 14-1209, 2017 WL 772336 (D.N.J. Feb. 28, 2017) ................. 2
   Schaeffer v. Tracey,
     Civ. No. 2:15-CV-08836-MCA-SCM, 2017 WL 465913 (D.N.J. Feb. 2, 2017) ....................... 2
   Sippel Dev. Co. v. Western Sur. Co.,
     Civ. No. 05-46, 2007 WL 1115207 (W.D. Pa. Apr. 13, 2007) ................................................. 15

   COMMENTARIES

   The Sedona Conference Commentary on Production of Privileged ESI (2016)) ......................... 14

   RULES

   Federal Rules of Evidence 502(b) - Rule 502(d) .......................................................................... 13
   Rule 4:10-2(e)(2) of the Rules Governing the Courts of the State of New Jersey. ...................... 13




                                                                ii
                                                                                                                     16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 4 of 20 PageID: 28092




                                           INTRODUCTION

          OxyChem’s 30-page Opposition (ECF No. 1102) (“Opposition”) focuses almost entirely

   on its effort to withhold approximately 30,000 documents that Maxus previously refused to share

   with OxyChem—and OxyChem moved to compel the production of—when the two parties were

   adversaries in the Spill Act litigation.1 Although unclear from the generic descriptions on

   OxyChem’s privilege log in this case, the Maxus documents presumably explain Maxus’s role at

   the site, its view of OxyChem’s contributions, and OxyChem’s liability for contamination from

   the Lister Plant. In its Opposition, OxyChem devotes little attention to the waiver of privilege for

   documents that were produced, but never clawed back, in the Spill Act litigation. And OxyChem

   concedes, after eight months of notice, numerous meet-and-confers, and the SPG’s Motion to

   Compel, that many documents on its privilege logs never should have been withheld. This resulted

   in OxyChem producing yet another set of amended privilege logs on the day it filed its Opposition.

          In a desperate attempt to prevent the production of Maxus’s documents, OxyChem resorts

   to a kitchen-sink approach. It offers numerous potential privilege theories, including ones not even

   asserted on its privilege logs, and never fully explains how these theories apply to the facts of this

   case. OxyChem’s muddling of the legal standards for the potential privileges serves to obfuscate

   fundamental facts it cannot escape. While Maxus and OxyChem may have been in “complete

   alignment” when it came to downplaying the human health risks of 2,3,7,8-TCDD, delaying

   cleanup efforts, and spreading blame for contamination in the Lower Passaic River, the record

   shows that they have long been adversaries on issues associated with OxyChem’s operation of the


   1
     The SPG’s Motion to Compel (ECF No. 1091-1) (“SPG Br.”) identified four categories of
   documents that the SPG asserted OxyChem has wrongfully withheld: (1) 30,000 documents that
   Maxus previously withheld from OxyChem when the parties were adversaries in the Spill Act
   litigation; (2) a group of documents that has been repeatedly produced in this and other litigation
   to hundreds of parties over the past decade; (3) communications with government entities; and
   (4) entries that are undated or give dates that are inconsistent with anticipated litigation.

                                                     1
                                                                                                16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 5 of 20 PageID: 28093




   Lister Facility and its primary liability for the Site. Indeed, OxyChem continues in this litigation

   to refer to Maxus as the “true and substantive successor” to the Lister Plant-related liabilities,

   trying to shift OxyChem’s well-established liability to its defunct former indemnitor, Maxus. The

   Court should not permit OxyChem to hide Maxus’s documents with unstated privileges and vague

   descriptions at the same time that it attempts to shift its judicially established responsibility for

   Lister Plant contamination to Maxus.

          As explained below, the Court should grant the SPG’s Motion to Compel and not allow

   OxyChem to continue to withhold documents that should have been produced long ago.

                                             ARGUMENT

   I.     OXYCHEM HAS NOT ESTABLISHED THAT THE
          DOCUMENTS ON THE MAXUS LOG ARE SUBJECT
          TO THE JOINT-CLIENT OR COMMUNITY-OF-INTEREST PRIVILEGE

          A.      OxyChem Failed To Claim Joint-Client Or
                  Community-Of-Interest Privilege Over Documents In The Maxus Log And
                  Has, Therefore, Waived Those Privileges To The Extent They Ever Existed

          As a threshold matter, by failing to assert either the joint-client or community-of-interest

   privilege over any Maxus Log2 documents in its privilege logs, OxyChem has waived those

   privileges. Failure to submit an adequate privilege log constitutes a failure to meet the burden to

   establish privilege and work-product claims and may constitute waiver of the asserted privilege or

   protection. See Schaeffer v. Tracey, Civil Action No. 2:15-CV-08836-MCA-SCM, 2017 WL

   465913, at *4 (D.N.J. Feb. 2, 2017) (ruling that Prosecutor’s Office waived the privilege asserted

   by submitting an inadequate privilege log); Margulis v. Hertz Corp., Civil Action No. 14-1209,

   2017 WL 772336, at *4 (D.N.J. Feb. 28, 2017) (stating that “it would be reasonable” in light of



   2
    As it did in its opening brief, the SPG uses “Maxus Log” to refer to the privilege log Maxus
   served on OxyChem in 2011 in the Spill Act litigation. OxyChem refers to the same log as the
   “Drinker Biddle Log” in its Opposition. (Opp’n at 1-2.)

                                                    2
                                                                                               16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 6 of 20 PageID: 28094




   defendant’s submission of an inadequate privilege log “to deny all claims of privilege by finding

   that the party asserting the privilege has not met its burden of establishing all of the elements”).

          OxyChem asserts that its privilege log “permits relevant challenges to the joint client and

   common-interest privileges asserted for each, individual document” (Opp’n at 2), but OxyChem’s

   log nowhere asserts the joint-client or common-interest privileges over documents on the Maxus

   Log.3 OxyChem made vague allusions to such privileges during conferences with the SPG and

   the Special Master but never specified exactly which privilege it was relying on.

          The record from the Spill Act litigation demonstrates OxyChem well knows the need to

   expressly assert these privileges. In that case, in 2010, OxyChem claimed “common-interest/joint

   defense” over a number of communications between OxyChem and Maxus attorneys. See excerpts

   attached as Exhibit 1. Unlike here, those entries (a) expressly claimed the privilege, (b) identified

   communications between separate attorneys for the two parties, and (c) specifically described the

   subject matter over which a common interest was shared.4 See, e.g., Ex. 1 at Log Nos. 1359, 1393

   (asserting “common interest/joint defense” over communications between Maxus and OxyChem

   attorneys regarding “NRD Directive re Lower Passaic River” and “Newark Bay and Passive River

   Sediment Study,” respectively).

          OxyChem well understands the minimum requirements for asserting these privileges and

   should have to live with the consequences of its strategic decision not to even attempt to meet

   those standards in this case. After four attempts, OxyChem still has not identified the privileges

   claimed or provided sufficient information to assess the claims. In doing so, OxyChem also has



   3
     Consistent with Third Circuit precedent, the SPG uses “common-interest privilege” and
   “community-of-interest privilege” interchangeably throughout this brief. In re Teleglobe
   Commc’ns Corp., 493 F.3d 345, 359 (3d Cir. 2007) (referring to “the community-of-interest (or
   common-interest) privilege”).
   4
     OxyChem did not claim the joint-client privilege over any documents in the 2010 Spill Act log.

                                                     3
                                                                                                16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 7 of 20 PageID: 28095




   disregarded the requirements of the Joint Protocol to support privilege claims on a document-by-

   document basis. (ECF No. 544 ¶ 4(c).) Accordingly, to the extent any joint-client or community-

   of-interest privilege ever applied to the Maxus documents, such privileges have been waived.

          B.      OxyChem Misconstrues The Legal Standards For
                  Establishing The Joint-Client And Community-Of-Interest Privileges

          Throughout the parties’ privilege dispute, OxyChem has refused to state with specificity

   what theory or theories it is relying on to claim privilege over documents in the Maxus Log. Its

   Opposition continues this practice by muddling the contours of three distinct privileges: the joint-

   client privilege, the community-of-interest privilege, and the joint-defense privilege.

          OxyChem asserts that the “joint-client” and “community of interest” privileges are two

   categories of “common interest” privileges. See Opp’n at 3. In fact, the “common-interest

   privilege” is another term for the “community-of-interest” privilege, not an umbrella category for

   the community-of-interest and joint-client privileges. See In re Teleglobe Commc’ns Corp., 493

   F.3d 345, 359, 363 n.18 (3d Cir. 2007). The joint-client privilege is distinct from the common-

   interest privilege—the former involves multiple parties sharing common counsel on matters of

   shared interest while the latter involves communications between attorneys for separately

   represented parties in furtherance of a common interest between the parties. Id. at 363-64. By

   muddling two distinct legal theories, OxyChem tries to downplay its failure to state with specificity

   how either is applicable.

          OxyChem also misreads Teleglobe as characterizing the community-of-interest privilege

   as “broader” than the joint-client privilege. See Opp’n at 4. In fact, what the Third Circuit said

   was that the community-of-interest privilege is broader than the joint-defense privilege—a third

   category of privilege that laid the groundwork for the community-of-interest privilege but applied

   only in the criminal context. Teleglobe, 493 F.3d at 364. OxyChem thus overstates the breadth of


                                                    4
                                                                                               16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 8 of 20 PageID: 28096




   the community-of-interest privilege and, as discussed below, fails to establish that its elements

   apply to the documents at issue.

          C.      OxyChem’s Asserted Privilege Over Documents On
                  The Maxus Log Ignores The Substantial Adversity Between
                  OxyChem And Maxus Regarding The Defense Of Lister-Related Liabilities

          In its Opposition, OxyChem significantly oversimplifies the nature of its relationship with

   Maxus over the years. As discussed below, while OxyChem and Maxus were completely aligned

   on delaying cleanup activities and downplaying the human health risks of 2,3,7,8-TCDD, one of

   the most toxic substances known to man, the parties were not fully aligned about the Lister Plant.

   Rather, OxyChem and Maxus repeatedly sparred over the years about who was liable and should

   pay for Lister Plant-related liabilities. Indeed, Maxus not only resisted indemnifying OxyChem

   for those liabilities, it also claimed OxyChem was subject to direct liability for its own operation

   of the Lister Plant in the 1970s and its connections to the Plant even before those operations.

   OxyChem deflects from the real, substantive disputes between itself and Maxus relating to Lister

   Plant liability by attempting to shift the burden to the SPG to establish adversity over every

   document on its log. (Opp’n at 2). But OxyChem bears the burden to establish the privilege

   claimed for each document at issue. See Teleglobe, 493 F.3d at 364 n.22. By ignoring decades of

   adversity over Lister-related liability, OxyChem falls well short of meeting that burden.

          The adversity between Maxus and OxyChem was apparent from the outset of NJDEP’s

   and EPA’s investigations of contamination at the Plant and subsequent enforcement activities. At

   that time, OxyChem immediately distanced itself from site operations and identified Maxus as the

   real party in interest. See Opp’n at Ex. 26. In the early 1990s, when EPA inquired through Maxus

   about historical site operations, OxyChem’s Associate General Counsel, Alan Mack, claimed

   (wrongly) that OxyChem could not have any relevant information because it “did not operate the



                                                    5
                                                                                               16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 9 of 20 PageID: 28097




   Newark plant at the time when manufacturing activities ceased, or at any other time.”5 For its part,

   during this time, Maxus repeatedly made clear to EPA that its activities at the Site were “on behalf

   of OxyChem” as an indemnitor and not because of its own liability, informing EPA that Maxus

   was not “a proper or necessary party” to proposed settlement agreements. See, e.g., Opp’n at Ex.

   27. Far from being an ancillary aspect of the parties’ relationship, this friction over who would be

   liable for the massive amounts of contamination discharged from the Lister Plant characterized the

   relationship for the next 30 years and continues today even after Maxus declared bankruptcy.

          The interests of Maxus and OxyChem diverge on liability issues relating to OxyChem’s

   own operations of the Lister Plant in the 1970s and its connections to pollution-creating activities

   at the plant even before then, allegations that both Maxus and NJDEP made against OxyChem in

   the Spill Act litigation. See Ex. 10 to Opp’n at 6 (explaining that Maxus filed cross claims against

   OxyChem in the Spill Act alleging that OxyChem’s “control of Chemicaland subject it to direct

   liability based on its own conduct”). Maxus even designated The Intelligence Group’s President

   Dennis Farley—a consultant who appears on hundreds of entries now at issue—as its Rule 30(b)(6)

   witness against OxyChem on his investigation into OxyChem’s direct involvement with the Lister

   Facility. See Farley Dep. Tr., excerpts attached hereto as Exhibit 3, at 20:5-21:3, 53:22-54:10,

   83:22-84:84:6, 173:7-174:19, 202:7-204:22.       Mr. Farley’s testimony crystallizes the dispute

   between the parties over OxyChem’s direct operations at the Lister Plant in the 1970s:

          Well, the Chemicaland plant in late 1976 and early 1977 was operating for the sole
          benefit of Occidental’s 2,4-D requirements. . . . At the time Occidental was in an
          operational role at the plant. . . . And during that period, I believe it’s February
          1977, the site was closed, shut down. . . . No cleanup was conducted based on the
          information that has been seen to date.




   5
    Alan Mack Mar. 26, 2015 Dep. Tr., excerpts attached as Exhibit 2, at 457:12-458:21 (admitting
   that OxyChem’s claim that it did not operate the Lister plant “appears incorrect”).

                                                    6
                                                                                              16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 10 of 20 PageID: 28098




   Id. at 173:7-174:8. There is no way to tell from OxyChem’s privilege logs whether it is wrongly

   withholding the results of Mr. Farley’s investigation into OxyChem’s liability for its own conduct

   at Lister. What is clear, though, is that OxyChem is withholding dozens of documents relating to

   Mr. Farley’s work even after the Spill Act litigation was filed. E.g., SPG Br. Ex. H-1 at 19 of 1436

   (MaxPriv001246 claiming work-product protection over 2008 document from Dennis Farley

   described as “Memo prepared in anticipation of litigation and reflecting litigation strategy re:

   consultant investigation”).6

          Furthermore, OxyChem’s own papers in opposition identify extensive litigation between

   OxyChem and Maxus over Lister Plant-related liabilities. OxyChem’s interrogatory responses

   (Opp’n at Ex. 5) identify at least three legal proceedings in which OxyChem and Maxus were

   adversaries with respect to environmental costs under the 1986 Stock Purchase Agreement.

   Strangely, OxyChem asserts that these proceedings confirm the “complete alignment” of

   OxyChem and Maxus interests with respect to the Lister Plant, see Opp’n at 8-9, but they actually

   show that the parties have consistently attempted to foist Lister liabilities on one another. The

   judgments in those proceedings did not put a rest to this adversity; they reinforced it.

          Similarly, OxyChem’s previous statements in this litigation further undercut its self-

   serving attempt to now join itself to Maxus for all purposes. OxyChem cannot have it both ways.

   Before filing its Opposition, OxyChem repeatedly highlighted that Maxus was its adversary in the

   Spill Act case. During a January 28, 2019 status conference with Magistrate Judge Dickson,

   OxyChem balked at producing documents it received from Maxus and Tierra in the Spill Act




   6
    The descriptions in these entries are so generic as to preclude the ability to decipher the actual
   subject matter of the withheld documents. After four amendments, OxyChem’s failure to
   provide sufficient detail in these descriptions is, alone, sufficient grounds for requiring them to
   be produced on the grounds of waiver. See supra, § I.A.

                                                     7
                                                                                                16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 11 of 20 PageID: 28099




   litigation because Maxus and Tierra were “OxyChem’s adversaries in the Spill Act litigation.”

   (Jan. 28, 2019 Conf. Tr., excerpts attached as Exhibit 4 9:5-12.) OxyChem refers to Maxus and

   Tierra as its adversaries at least five times during the ensuing six transcript pages. Id. at 9:5-15:3.

          Most recently, OxyChem has taken the position in this case that Maxus—not OxyChem—

   is the “true and substantive successor” to the Lister Plant-related liabilities. (OxyChem’s Response

   to the Small Parties Group’s Mot. for Partial Summ. J. on Occidental Chemical Corp.’s Successor

   Liability (ECF No. 967) at 1.) Although meritless, this position exemplifies OxyChem’s and

   Maxus’s longstanding dispute over the Lister Plant-related liabilities, and their repeated turning

   on each other in litigation and before third parties.

          Given the longstanding, extensive adversity between OxyChem and Maxus, any purported

   claims of joint-client or community-of-interest privilege must be carefully scrutinized. See In re

   Grand Jury Proceedings, 604 F.2d 798, 802 (3d Cir. 1979) (stating that both the attorney-client

   privilege and work-product doctrine “must be strictly confined within the narrowest possible limits

   consistent with the logic of [their] principle[s].” (internal quotation marks omitted)). In order for

   OxyChem to meet its burden to establish either of these privileges, it needed to be precise about

   the scope of the joint representation or the common interest furthered by the communication. See

   Teleglobe, 493 F.3d at 364 n.22 (stating that parties asserting community-of-interest privilege must

   “explain themselves” with “precision”). But OxyChem’s privilege logs make no mention of either

   privilege, and its Opposition fails to rectify the deficiency. The record shows the very opposite of

   OxyChem’s position—a longstanding, adverse relationship with Maxus, which continues to this

   day with Maxus’s former corporate parents. As a result, OxyChem has failed to meet its burden

   for withholding any of the documents on the Maxus Log under either theory.




                                                     8
                                                                                                 16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 12 of 20 PageID: 28100




          D.      OxyChem Has Not Established A Joint-Client
                  Privilege Over Documents On The Maxus Log

          OxyChem asserts that the SPG’s motion “does not challenge—much less refute—the

   application of the joint client privilege.” (Opp’n at 14.) But as discussed above, the simple reason

   for that is that OxyChem’s privilege log does not assert the joint-client privilege over a single

   document on the Maxus Log. While OxyChem has submitted evidence (belatedly) that it shared

   counsel with Maxus, it has not established a joint-client privilege over any specific documents on

   the Maxus Log because (a) it has failed to define a specific scope and timing for the joint

   representation and (b) it has not demonstrated how documents OxyChem withholds from the

   Maxus Log fit into that scope or timeframe.

          Simply claiming the existence of a joint representation is not sufficient to establish the

   privilege, because the privilege is only as broad as the scope of the joint representation. See

   Teleglobe, 493 F.3d at 362-63. “The existence of a joint-client relationship requires more than the

   mere representation of multiple clients with related interests, including examination of ‘the

   understanding of the parties and the lawyer in light of the circumstances.’” Hoffmann-La Roche,

   Inc. v. Roxane Labs., Inc., Civil Action No. 09-6355 (WJM), 2011 WL 2446600, at *3 n.5 (D.N.J.

   June 16, 2011) (quoting Teleglobe, 493 F.3d at 362). OxyChem makes little effort to elucidate the

   understanding of the parties or to define the scope of its joint representation with Maxus, much

   less to demonstrate the withheld documents fall within that scope and timeframe.7




   7
    OxyChem cannot overcome these shortcomings with the generic and conclusory declarations of
   David Rabbe (ECF No. 1102-5) and Benjamin Lippard (ECF No. 1102-6). Neither declaration
   says anything about whether or how the privilege applies to specific documents on the Maxus
   Log. And Mr. Lippard, an attorney with Vinson & Elkins, was not retained by Maxus until
   2003—in other words, 15 years after the events of which he claims to have personal knowledge.
   (ECF No. 1102-6, ¶¶ 2-3). Mr. Lippard’s declaration is silent on whether he has ever even seen
   any of the documents on the Maxus Log.

                                                    9
                                                                                              16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 13 of 20 PageID: 28101




          Lacking any such explanation, the parties’ past conduct is the best evidence of their

   relationship. Significantly, OxyChem’s effort to compel production of the Maxus Log documents

   in the Spill Act case is incompatible with its claim of joint-client privilege over those documents

   now. If, as OxyChem contends, it shares a joint-client privilege over at least 22,525 documents

   on the Maxus Log, see Opp’n at 14, OxyChem either would have had those documents in the first

   place or had a right to obtain them from common counsel. See Teleglobe, 493 F.3d at 366

   (explaining that communications made in the course of a joint representation are available to all

   represented parties and subject to “the lawyer’s fiduciary obligation of candor to both parties”).

   However, the record proves that there was no joint-client privilege over these documents.

          OxyChem’s petitioning the Spill Act court to compel production of those documents was

   not the action of a joint client seeking documents from its attorney; nor is Maxus’s withholding

   the documents from OxyChem consistent with an understanding that they were subject to a joint-

   client relationship. Contrary to OxyChem’s suggestion that it requested only “certain documents

   on the [Maxus Log],” Opp’n at 10 (emphasis added), OxyChem requested that the Special Master

   order Maxus to immediately “produce all of their purportedly privileged materials.” (Exhibit B to

   SPG Br. at 3 (emphasis added); see also id. at 9 (“we respectfully submit that the most appropriate

   sanction would be to order the immediate production of the documents included on the List”).)

   OxyChem’s request was unequivocal, made no suggestion that OxyChem might share a joint

   privilege over the documents, and did not seek to impose any limitation on the production. Id.

          It was not until later that OxyChem qualified its request, saying that it wanted an

   opportunity to review the documents before they were produced more broadly. See Ex. 12 to

   Opp’n. Yet even then, OxyChem made no mention of a joint representation. Rather, it highlighted

   the separate representation of the parties, stating that Maxus had communicated “with counsel for



                                                   10
                                                                                               16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 14 of 20 PageID: 28102




   OCC regarding” indemnification-related matters. Id. It further expressed uncertainty as to

   whether it had a privilege claim over such materials, claiming only that it was “possible, if not

   likely,” that it held a privilege over some documents on the Maxus Log. Id. If OxyChem believed

   it was always “completely aligned” with Maxus, it would have said so in the Spill Act litigation.

          OxyChem simply has not established a joint-client privilege over any documents on the

   Maxus Log. If it had such a privilege, why did it not obtain those documents from its own joint

   counsel? Why did it not cite the joint-client privilege in moving to compel the production of the

   documents or in seeking a first look at the documents before their broader production to NJDEP—

   a regulatory entity clearly at odds with both Maxus and OxyChem? Why has it still not produced

   any agreement setting forth the scope of the joint representation? How can OxyChem assert

   alignment when the parties had separate counsel and were adverse for decades?

          At best, OxyChem has asserted that the same counsel may have represented multiple clients

   with related interests, but that is not sufficient to establish the joint-client privilege. Hoffmann-La

   Roche, 2011 WL 2446600, at *3 n.5. Because it has not explained the intention of the parties,

   defined the scope or timeframe of the joint-client relationship, or tied the relationship to any

   specific documents at issue, OxyChem has failed to meet its burden to establish the privilege.

          E.      OxyChem Has Not Established A
                  Community-of-Interest Privilege Over Documents On The Maxus Log

          The community-of-interest privilege is not a privilege per se but an exception to the rule

   of waiver. Teleglobe, 493 F.3d at 364. It exists only where there is a communication “designed

   to further the shared interest.” Immunex Corp. v. Sandoz Inc., Civil Action No. 16-1118 (CCC),

   2017 WL 2466507, at *3–4 (D.N.J. June 7, 2017). And such communication must be between

   separate attorneys for the parties. Teleglobe, 493 F.3d at 364 n.22. OxyChem fails to establish

   both elements of this limited privilege.


                                                     11
                                                                                                 16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 15 of 20 PageID: 28103




          The community-of-interest privilege cannot protect any of the documents on the Maxus

   Log because OxyChem has not even attempted to establish that they were sent from Maxus to

   OxyChem to further a shared interest. To the contrary, OxyChem confirms it received the

   documents on the Maxus Log pursuant to court orders in bankruptcy. (Opp’n at 11-12.) Yet, its

   community-of-interest argument focuses solely on its shared interest with Maxus before the

   bankruptcy. See id. at 15-17. It makes no effort to rebut the point made in the SPG’s Brief that

   after the bankruptcy Plan of Liquidation “Maxus had become immune to liability and any interest

   it ever had in minimizing collective liability among itself and OxyChem had passed.” (SPG Br. at

   9.) Rather than advancing a common legal interest between OxyChem and Maxus, the language

   of the Site Transition Agreement suggests that the exchange of information was intended to further

   the public interest in environmental cleanup, including “future management of environmental

   responsibilities,” “transition[ing] the environmental remediation at the Sites” and providing “any

   required notification to regulators concerning the transfer.” (Ex. 14 to Opp’n at 1.)

          Nor does OxyChem attempt to show that the Maxus Log documents were exchanged

   between separate attorneys for OxyChem and Maxus as is required to establish the community-of-

   interest privilege. Rather, it points out that the Site Transition Agreement allowed it to use the

   same attorneys Maxus had used to defend environmental liabilities. OxyChem’s failure to

   establish an exchange of materials in furtherance of a common interest between separate attorneys

   precludes a finding of community-of-interest privilege over the Maxus Log documents.

   II.    ANY PRIVILEGE OVER THE 66-PAGE GROUP OF
          DOCUMENTS PREVIOUSLY PRODUCED HAS BEEN WAIVED

          With respect to the second category of documents in the SPG’s brief—the 66-page memo

   that has been repeatedly produced in various proceedings—any privilege over those documents

   was waived before a Rule 502(d) order was in place. OxyChem concedes that Maxus produced


                                                   12
                                                                                             16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 16 of 20 PageID: 28104




   the documents in the Spill Act case but claims that under its joint-client relationship, Maxus’s

   production could not operate to waive OxyChem’s privilege. (Opp’n at 24-25.) Even assuming

   OxyChem had established that the documents were subject to a joint-client privilege, which it has

   not, this argument ignores that in 2017—after the claimed joint-client relationship had ceased—

   the bankruptcy judge expressly declined to order clawback of documents produced in the Spill Act

   case. See SPG Br. at 11-12. Rather, the bankruptcy judge provided a roadmap for OxyChem to

   return to the New Jersey state Spill Act court if it wished to claw back the documents from the

   hundreds of parties that received the documents in that case. But OxyChem never did so. Id.

   OxyChem’s failure, after ten years, to go to New Jersey state court to seek clawback and assert its

   claims of privilege over documents produced by Maxus to hundreds of adverse parties in the Spill

   Act litigation constitutes clear waiver. See Fed. R. Evid. 502(b). Rule 502(d) orders entered in

   subsequent proceedings do not protect against waiver in prior proceedings. Fed. R. Evid. 502(d)

   Explanatory Note (“If a disclosure has been made in a state proceeding (and is not the subject of a

   state-court order on waiver), then subdivision (d) is inapplicable”).8 The prior disclosure of these

   documents in the Spill Act litigation and ensuing failure to claw them back waived any privilege.

          Numerous subsequent productions of these same documents—in the Maxus bankruptcy,

   by the Maxus Liquidating Trust in this matter, and by OxyChem in this matter—confirm any

   privilege has been waived notwithstanding the existence of Rule 502(d) orders. OxyChem

   suggests that Rule 502(d) orders give producing parties absolute protection from waiver,




   8
    The disclosure in the Spill Act litigation was subject to a provision limiting waiver for
   inadvertent productions pursuant to Rule 4:10-2(e)(2) of the Rules Governing the Courts of the
   State of New Jersey. Because Rule 4:10-2(e)(2) is the New Jersey analogue to Fed. R. Evid.
   26(b)(5)(B), its anti-waiver protection was subject to the disclosing party clawing back those
   inadvertently produced documents in the Spill Act court, which neither Maxus nor OxyChem
   did. See Fed. R. Evid. 502(b)(3).

                                                   13
                                                                                              16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 17 of 20 PageID: 28105




   irrespective of the care taken to protect their privileged material. This dubious position is

   unsupported by legal citation and unworkable in practice. Before passage of Rule 502(d), many

   courts enforced anti-waiver provisions but imposed some duties to take reasonable care or avoid

   gross negligence in handling privileged material. See SPG Br. at 13-14. Rule 502(d) merely

   codified the enforceability of those provisions and extended the enforceability to subsequent

   proceedings; it did not disturb the manner in which courts enforce them. OxyChem offers no

   authority to the contrary. Moreover, the “Sedona Commentary cautioned that ‘a Rule 502(d) order

   should not be used as a cost-shifting tool allowing the producing party to make a “data dump” and

   requiring the requesting party to identify privileged documents.’” Arconic Inc. v. Novelis Inc.,

   Civil Action No. 17-1434, 2019 WL 911417, at *3 (W.D. Pa. Feb. 26, 2019) (citing The Sedona

   Conference Commentary on Production of Privileged ESI, 17 Sedona Conf. J. 95, 104 (2016)).

          But OxyChem’s approach does just that. Because most states’ ethical rules for attorneys

   require the identification and sequestration or destruction of another party’s privileged material,

   OxyChem’s approach effectively shifts the burden to the receiving party to identify the producing

   party’s privileged material. The Court should not tolerate such abuse of Rule 502(d). Here, the

   repeated productions to hundreds of parties and the failure to claw back the documents in the Spill

   Act litigation after more than ten years fail under any standard.

   III.   AFTER MONTHS OF DISPUTE, OXYCHEM CONCEDES
          ITS PRIVILEGE LOG DEFICIENCIES AND WRONGFUL
          WITHHOLDINGS ONLY AFTER THE SPG FILES ITS MOTION

          OxyChem concedes the third and fourth categories of challenges in the SPG’s brief—

   pertaining to communications with regulators and documents either not dated or dated before any

   reasonable anticipation of litigation regarding the Lister Plant. (Opp’n at 29.) OxyChem admits

   it improperly withheld 163 documents and had nearly 3,000 deficient log entries. See id. By doing

   so, and then failing to correct those issues for more than eight months after the SPG raised them,

                                                    14
                                                                                             16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 18 of 20 PageID: 28106




   OxyChem has waived its claims of privilege or protection over the still withheld documents. See

   supra, § I.A (explaining that failure to submit an adequate privilege log may constitute waiver).

          To address these issues, OxyChem submitted its fourth version of its First Privilege Log

   and second version of its Fourth Privilege Log. OxyChem nevertheless states, wrongly, that these

   challenges could have been resolved without the Court’s intervention. Id. These categories fall

   within the challenges to OxyChem’s logs that the SPG has been making since January and were

   explicitly addressed in meet and confers in June. While the SPG might not have identified every

   single document that fell into these categories before filing its motion, OxyChem was on notice of

   the flaws in its logs since January and should have corrected these plainly deficient entries.

          Moreover, OxyChem states that it is withholding “a privileged settlement communication

   with a regulator.” It cites no authority to support this withholding. Although Fed. R. Evid. 408

   renders settlement communications inadmissible for certain purposes, that provision does not

   shield such communications from discovery. Sippel Dev. Co. v. Western Sur. Co., Civil Action

   No. 05-46, 2007 WL 1115207, at *2 (W.D. Pa. Apr. 13, 2007) (collecting cases). Simply put, all

   documents exchanged with federal or state regulators should be produced.

                                            CONCLUSION

          The SPG respectfully requests that the Court grant the relief requested in the SPG’s Motion

   to Compel. OxyChem’s Opposition fails to establish that the documents at issue were protected

   by either the joint-client privilege or the community-of-interest privilege—and, in any event, it has

   waived its right to rely on such privileges by failing to assert them earlier. Moreover, Rule 502(d)

   orders in the bankruptcy matter and this case do not undo the waiver that occurred when Maxus

   disclosed documents in the Spill Act case and failed to return to the New Jersey court to claw them

   back. Nor should the Court countenance careless reliance on 502(d) orders. Finally, OxyChem

   has conceded that the balance of documents were improperly withheld or improperly logged.

                                                    15
                                                                                               16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 19 of 20 PageID: 28107




   Date: September 18, 2020     Respectfully submitted,

                                /s/ Jeffrey D. Talbert
                                PRETI, FLAHERTY, BELIVEAU
                                  & PACHIOS, LLP
                                One City Center, PO Box 9546
                                Portland, ME 04112
                                Telephone: 207.791.3239
                                Jeffrey D. Talbert, Esq. (admitted pro hac vice)
                                Benjamin S. Piper, Esq. (admitted pro hac vice)
                                James W. Beers, Jr., Esq. (admitted pro hac vice)

                                SHOOK, HARDY & BACON L.L.P.
                                2555 Grand Blvd.
                                Kansas City, MO 64108
                                Telephone: 816.474.6550
                                David R. Erickson, Esq. (admitted pro hac vice)
                                Joseph H. Blum, Esq. (NJ Bar No. 010211984)

                                Common Counsel for the Small Parties Group




                                         16
                                                                                    16063510.1
Case 2:18-cv-11273-MCA-LDW Document 1112 Filed 09/18/20 Page 20 of 20 PageID: 28108




                                   CERTIFICATE OF SERVICE

          I, Jeffrey D. Talbert, hereby certify that on September 18, 2020, I caused a copy of the

    foregoing document to be served via electronic filing on all counsel of record.



   Dated: September 18, 2020            /s/ Jeffrey D. Talbert
                                        PRETI, FLAHERTY, BELIVEAU
                                        & PACHIOS, LLP
                                        One City Center, PO Box 9546
                                        Portland, ME 04112
                                        Telephone: 207.791.3239




                                                  17
                                                                                          16063510.1
